DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on September 30, 2022 and wherein the Applicant has amended claims 1-12, 16, 18. 
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to the Domestic Priority issue due to claimed “transceiver” in claims 2-4, 12-14, as set forth in the previous Office Action, the Applicant’s amendment by removing “transceiver” in claims 2-4, 12-14, and argument, see paragraph 5 of page 6 in Remarks filed on September 30, 2022 have been fully considered and the argument is persuasive. Therefore, the Domestic Priority issue due to claimed “transceiver” in claims 2-4, 12-14, as set forth in the previous Office Action, has been withdrawn.
With respect to the specification objection due to formality issue about the claimed “transceiver” as claimed in claims 2-4, 12-14, as set forth in the previous Office Action, the claim amendment and argument, see paragraph 7 of page 6 in Remarks filed on September 30, 2022 have been fully considered, and the argument is persuasive. Therefore, the specification objection due to formality issue about the claimed “transceiver” as claimed in claims 2-4, 12-14, as set forth in the previous Office Action, has been with withdrawn.
With respect to the drawing objection due to the formality issue about the claimed “transceiver”, as set forth in the previous Office Action, the applicant claim amendment and argument, see paragraph 1 of page 8 in Remarks filed on September 30, 2022 have been fully considered, and the argument persuasive. Therefore, the drawing objection due to the formality issue about the claimed “transceiver”, as set forth in the previous Office Action, has been withdrawn. However, drawing objection in different subject matter as claimed in claim 1, 11, as set forth in the previous Office Action maintained and see the title Drawing Objection as set forth below.
With respect to the objection of claims 2-10 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 8 in Remarks filed on September 30, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 2-10 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9-11 of U.S. Patent No. 10,966,018 B2 and in view of reference Oliaei (US 20160249132 A1), as set for the in the previous Office Action, the applicant Terminal Disclaimer filed on September 30, 2022 has been approved and argument, see paragraph 5 of page 8 in Remarks filed on September 30, 2022 and the argument is persuasive. Therefore, the double patenting rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9-11 of U.S. Patent No. 10,966,018 B2 and in view of reference Oliaei (US 20160249132 A1), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 7-8 of page 8, paragraphs 1-4 of page 9 in Remarks filed on September 30, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Drawings
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Applicant argued presented FIGS. 1 and 2 and argued “FIGS. 1 and 2 illustrate detecting when a relative location of a user U is within a detection area 24 of the sensor 22 … Indeed, FIGS. 1 and 2 shows the user U being identified as adjacent a microphone 28 of the array 26, communicating to the array 26 …, the multi-directional microphone array may detect the wakeup command form the relative location of the user and, in response, may enter an active listening mode to identify additional commands or speech commands … Para [0013]”, as asserted in paragraph 3 of page 7 in Remarks filed September 30, 2022.
In response to the argument above, the Office respectfully disagrees because FIG 1 and 2 have no claimed “control circuitry” and thus, there is no show of actions sequentially performed by the “control circuitry” as claimed. The argument above listed several application specification paragraphs, which unfortunately is unrelated to the drawing objection on the ground 37 CFR 1.83(a). Even though application drawing fig. 3 present a “control panel”, the drawing figure 3 failed to present the claimed sequence of actions such as “receive”, “transmit instructions to … to enter a first microphone setting”, “microphone array is configured to detect a wakeup command …”, and “… microphones array is configured to enter an active listening mode …”, etc., as claimed, performed by the claimed “control circuitry”, and therefore, not compliance with 37 CFR 1.83(a) and the drawing object as set forth in the previous Office Action is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Schyndel et al. (US 5940118 A) and in view of reference Fitzgerald et al. (US 20160134966 A1, hereinafter Fitz).
Claim 1:  Van Schyndel teaches a security or home automation system (title, abstract, ln 1-8, a system in fig. 1, including conferencing audio systems having a room and microphones, col 1, ln 56-64) comprising: 
a multi-directional microphone array (steerable microphone system 60 in fig. 1) that includes a plurality of microphones (e.g., PanasonicTM WM-062 capsule microphones, col 4, ln 35-38) each of which corresponds to a respective one of a plurality of voice pickup areas (conference room, several microphones with more than one talkers, one microphone having strongest signal is taken for the signal processing, others turned off, col 1, ln 56-64, and thus, inherently, each of microphones corresponding to a dedicated pickup area for individual conference attendee); and 
control circuitry (including optical talker location computer 50 in fig. 1) in communication with the multi-directional microphone array (sending the coordinates to the steerable microphone system 60 in fig. 1), 
wherein the control circuitry is configured to receive information (processed image signal from a centre video camera 30, off centre video camera 40 via a frame grabber card and performing image processing in fig. 1, col 4, ln 20-30, col 5, ln 32-34) identifying a location of a user relative to the multi-directional microphone array (used for calculating coordinates of the talker, including a relative location to the microphone array, col 7, ln 46-58),
wherein, after receiving information identifying the location of the user relative to the multi-directional microphone array, the control circuitry is configured to transmit instructions to the multi-directional microphone array (outputting the coordinates of the talker to the steerable microphone system from the optical talker location computer 50 in fig. 1 or coordinates of imminent talkers, col 7, ln 27-34) to enter a first microphone setting (steering to the microphone beam to the coordinates of the current talker at step 320 and/or towards all new imminent talkers at step 330 in fig. 3).
However, Van Schyndel does not explicitly teach a wakeup sound and wherein, after entering the first microphone setting, the multi-directional microphone array is configured to detect the wakeup command at the multi-directional microphone array, and wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array is configured to enter an active listening mode at the multi-directional microphone array.
Fitz teaches an analogous field of endeavor by disclosing a microphone array system (title and abstract, ln 1-5 and a system in fig. 1) and wherein a wakeup command is disclosed (a wakeup command is detected by a microphone 102 of the microphone array in wireless device, para 3, para 20) and a first microphone setting is disclosed (the microphone 102 in high power mode and other microphones 104-108 in low power mode, called as low power of the device, para 20), and wherein, after entering the first microphone setting (the microphone 102 in high power and others in low power discussed above), the multi-directional microphone array is configured to detect the wakeup command at the multi-directional microphone array (one of the microphones 102-108, e.g., the microphone 102 is used to receive and detect input sound level as trigger of a wakeup command 150, para 20, or detecting a noise level lower than a threshold, para 25), and wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array is configured to enter an active listening mode at the multi-directional microphone array (instructing logic circuitry within the other microphones 104-108 via the common bus 120 to transit from low power mode to a high power mode by receiving the generated wakeup command 150, para 20, i.e., active mode to ready and to sense the sound around the microphone, para 19-20) for benefits of improving a way for saving power in simpler and faster way by reducing communication to/from the central processor and power-up latency (para 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the wakeup sound and the first microphone setting and wherein, after entering the first microphone setting, the multi-directional microphone array is configured to detect the wakeup sound at the multi-directional microphone array, and wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array is configured to enter the active listening mode at the multi-directional microphone array, as taught by Fitz, to the multi-directional microphone array in the security or home automation system, as taught by Van Schyndel, for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claim 1 above.
Claim 6: the combination of Van Schyndel and Fitz further teaches, according to claim 1 above, wherein the wakeup command includes a voice command of the user (Fitz, the acoustic input sounds including speech for a smartphone, para 2, 4 and inherency including the user’s speech for the smartphone).
Claim 7: the combination of Van Schyndel and Fitz further teaches, according to claim 1 above, wherein the first microphone setting comprises activation of a first microphone of the plurality of microphones (Fitz, the first microphone at high power mode, para 20).
Claim 8: the combination of Van Schyndel and Fitz further teaches, according to claim 1 above, wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array directs a beamforming function of a first microphone of the plurality of microphones towards a first of the plurality of voice pickup areas (Van Schyndel, activating and steering beam in the direction of the current talker and/or imminent talkers, while location of the current talker and imminent talkers are determined, col 8, 62-67 and col 9, ln 1-3, and Fitz, the acoustic input sound including the speech at the microphone 102 is detected to generate wakeup command so that all other microphones 104-108 enter the active mode, para 19).
Claim 9: the combination of Van Schyndel and Fitz further teaches, according to claim 1 above, wherein the control circuitry uses the information identifying the location of the user relative to the multi-directional microphone array to configure the first microphone setting (Van Schyndel, steering to the microphone beam to the coordinates of the current talker at step 320 and/or towards all new imminent talkers at step 330 in fig. 3 and the discussion in claim 1 above).
Claim 10: the combination of Van Schyndel and Fitz further teaches, according to claim 9 above, wherein the first microphone setting includes activation of a first microphone of the plurality of microphones corresponding to a first voice pickup area of the plurality of voice pickup areas (Van Schyndel, steering to the microphone beam to the coordinates of the current talker at step 320 and/or towards all new imminent talkers at step 330 in fig. 3 and the discussion in claim 1 above, and Fitz, at low power mode, the microphone 102 at high power mode to receive acoustic input sound for generating wakeup command, and the acoustic input sound including speech, para 4, and others 104-108 are in sleep or low power mode, para 20).
Claim 16 has been analyzed and rejected according to claims 11, 6 above.
Claim 17 has been analyzed and rejected according to claims 11, 7 above.
Claim 18 has been analyzed and rejected according to claims 11, 8 above.
Claim 19 has been analyzed and rejected according to claims 11, 9 above.
Claim 20 has been analyzed and rejected according to claims 19, 10 above.

Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Schyndel (above) and in view of references Fitz (above) and Oliaei (US 20160249132 A1).
Claim 2: the combination Van Schyndel and Fitz teaches all the elements of claim 2, including wherein the control circuitry receives a first signal from a first sensor in or proximate to a first of the plurality of voice pickup areas (from the cameras 30, 40, col 4, ln 20-30, col 5, ln 32-34, the discussion in claim 1 above), except wherein the control circuitry receives a first signal from a first sensor in or proximate to a first area of the plurality of voice pickup areas.
Oliaei teaches an analogous field of endeavor by disclosing a microphone system (title and abstract, ln 1-17, a microphone signal in fig. 4) and wherein a transceiver is disclosed (sensor hub 110 in fig. 4) in communication with a control circuitry (codec 310, AP 130 and communicating with the sensor hub 110 in fig. 4), wherein the control circuitry receives a first signal from a first sensor (sensors 205 in fig. 4 and receiving signal from the sensor 205 by the sensor hub 110 in fig. 4) in or proximate to a first of the plurality of voice pickup areas via the transceiver (the sensors are proximity sensor, a range sensor, etc.; an area closing to the user’s mouth and sound from the user picked by the microphone 122, 124, para 38) and wherein the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array (coordinate information outputted from the sensor hub 110 representing the location of the device with respect to the sound source, or determine a location, coordinates, etc., of a sound source to the device, para 15-17) for benefits of achieving a more accurate sound source localization with a simple algorithm and computation (para 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the control circuitry receives the first signal from a first sensor in or proximate to the first area of the plurality of voice pickup areas, as taught by Oliaei, to the control circuitry receiving the first signal from the first sensor in or proximate to the first of the plurality of voice pickup areas in the security or home automation system, as taught by the combination of Van Schyndel and Fitz, for the benefits discussed above.
Claim 3: the combination of Van Schyndel, Fitz, and Oliaei further teaches, according to claim 2 above, wherein the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array (Van Schyndel, image signal from the cameras 30, 40 in fig. 1, col 4, ln 20-30, col 5, ln 32-34 and used for calculating coordinates of the talker, including a relative location to the microphone array, col 7, ln 46-58 and the discussion in claim 1 above, and Oliaei, coordinate information outputted from the sensor hub 110 representing the location of the device with respect to the sound source, or determine a location, coordinates, etc., of a sound source to the device, para 15-17).
Claim 4: the combination of Van Schyndel, Fitz, and Oliaei further teaches, according to claim 3 above, wherein the first signal is indicative of the first sensor detecting the user in the first of the plurality of voice pickup areas (Van, Schyndel, including the talker and/or imminent talkers, and the discussion in claim 1 above, i.e., the user detected and Oliaei, location of the sound source, including voice of the user of the device, para 23).
Claim 12 has been analyzed and rejected according to claims 11, 2 above.
Claim 13 has been analyzed and rejected according to claims 12, 3 above.
Claim 14 has been analyzed and rejected according to claims 13, 4 above.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Schyndel (above) and in view of references Fitz (above) and Ferren et al. (US 20030117486 A1, hereinafter Ferren).
Claim 5: the combination of Van Schyndel and Fitz teaches all the elements of claim 5, according to claim 1 above, including each of the plurality of microphones corresponds to  the respective one of a plurality of voice pickup areas (microphones in a conference room, with more than one talkers, one microphone having strongest signal is taken for the signal processing, others turned off, col 1, ln 56-64, and the discussion in claim 1 above), except wherein each of the plurality of microphones is capable of detecting sound from a respective one of a plurality of directions surrounding the multi-directional microphone array.
Ferren teaches an analogous field of endeavor by disclosing microphone array system (title and abstract, ln 1-12 and a system in fig. 2) and wherein a plurality of microphones in multi-directional microphone array is disclosed (a plurality of microphones 210 arrayed, para 42) and wherein each of plurality of microphones in the multi-directional microphone array is capable of detecting sound from a respective one of a plurality of directions surrounding the multi-directional microphone array (capturing an individual speech by one of the microphones 210 in fig. 2, para 42 and passing audio activity vector 270 to CPU 1000 based on relative intensity of audio from corresponding microphone, para 44) for benefits of achieving an efficient application of the audio signal processing and transmission in a simple, intuitive with less computer literacy (para 15-16) and a natural and meaningful interaction between talkers (para 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein each of the plurality of microphones is capable of detecting sound from the respective one of the plurality of directions surrounding the multi-directional microphone array, as taught by Ferren, to the plurality of microphones in the multi-directional microphone array in the security or home automation system, as taught by the combination of Van Schyndel and Fitz, for the benefits discussed above.
Claim 15 has been analyzed and rejected according to claims 11, 5 above.

Response to Arguments

Applicant's arguments filed on September 30, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 2, 12, a response is considered necessary for several of applicant’s arguments since reference Schyndel and Fitzgerald will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant challenged the second prior art Fitzgerald and argued “In particular, like Van Schyndel, Fitzgerald fails to teach or suggest that the multi-directional microphone array enters a first microphone setting after receipt of information identifying the location of the user relative to the multi-directional microphone array. Instead, Fitzgerald’s initial low power mode includes the first microphone 102 in a high power, active listening mode without regard to any receipt of information identifying the location of the user relative to the multi-directional microphone array”, and therefore, “Fitzgerald further fails to teach or suggest detecting a wakeup command at the … microphone array after the …  microphone array has entered a first microphone setting after receipt of information identifying the location of the user relative to the … microphone array , and responsive to detecting the wakeup command at the … microphone array and while in the first microphone setting, entering an active listening mode at … microphone array” and “Fitzgerald’s initial low power mode includes the first microphone 102 in a high power, active listening mode without regard to any receipt of information identifying the location of the user relative to the … microphone array”, as asserted in paragraph 4 of page 11, paragraphs 1-3 of page 12 in Remarks filed on September 30, 20222.
In response to the argument above, the Office respectfully disagrees because (1) as discussed in the Office Action, Van Schyndel clearly teaches receiving information identifying a location of a user relative to microphone array (steerable microphone system 60 having microphones; coordinates of a talker relative to the microphone is calculated based on a camera information, col 7, ln 46-58) and since then, instructions are transmitted to the microphone array to enter a microphone setting (the coordinates information transmitted to the steer microphone system by a computer 50 in fig. 1, col 7, ln 27-34) to beam to the coordinated current talker (step 320 in fig. 3), which is essentially same as the argued features about “location” and “first microphone setting” above, but Applicant is in silence about the citation of the office action, and (2) because primary prior art Van Schyndel has taught the argued features about “location” and “first microphone setting”, the second prior art Fitzgerald does not have to disclose the features Van Schyndel has disclosed and at least, Fitzgerald does not teach an opposite to using a location information to enter “a first microphone setting” by which, it is obvious for one having ordinary skill in the art to combine for the benefits discussed in the office action. Therefore, the argument of claimed features about from “location” to “first microphone setting” missed by Fitzgerald, but taught by Van Schyndel, is moot. Fitzgerald at least disclosed a first microphone setting (one microphone is in high power for listening active state and other microphones is in low power or idle state) from which, as discussed in the Office Action, Fitzgerald has taught “detect a wakeup command” and then “enter an active listening mode”, etc., of the rest of claim 1 and therefore, the combination of Van Schyndel and Fitzgerald clearly teach entire features of claim 1.
Based on the evidences and analyses from prior arts above, the prior art rejection of claim 1 under 35 U.S.C. 103(a), as set forth in the Office Action above, is maintained, For the at least similar reasons discussed above, the prior art rejection of other independent claim 11 and dependent claims 2-10, 12-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654